Per Curiam.

We concur in the board’s findings of fact and conclusions of law. However, we do not agree with the recommended sanction. In the case at bar, respondent pled guilty to perpetrating a fraud upon the judicial system by knowingly misrepresenting the actual residence of his clients. Finding that a more severe sanction is appropriate, respondent is hereby indefinitely suspended from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents and would suspend respondent from the practice of law for one year.